DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 28, 2022 has been entered. Claims 1,19 and 20 are amended to incorporate features previously recited in claims 2 and 4. Claims 2 and 4 have been canceled. Claims 21-22 have been added. Claims 1, 3, 5-22 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 19 and 20, Applicant argues that Watts in view of Logan fails to disclose or suggest at least “searching… a copy of an item of media content for a plurality of markers.. and detecting… that a marker of the plurality of markers does not occur in the copy of the item of media content”. 
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Watts in view of Logan and Strub discloses the above limitations. Examiner first interprets from Watts ([0028, 0045] the media guidance application may determine that the segment was corrupted. Playback position (e.g., 30-minute mark to a playback position of the corrupt segment). [0100] determine whether a first segment of a first copy of a media asset is corrupt). Watts identifies which segment playback position (time mark) is missing/corrupted from a copy of a media asset. While Watts does not explicitly teach searching this first copy of media content for a plurality of markers, Strub is used to explicitly disclose this in dependent claim 4 from ([0252,0253] a search for a particular type of mark or marks can be performed. For example, the recorder can specify an amount of time prior to the current time, an absolute time, or a particular type of mark. [0223] each mark can be used to specify a time or duration of time during the recording). The mark in Strub pertains to a certain time position within a media that can be searched, similar to the teachings of Watts. It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Strub to utilize markers to search segments within content. One of ordinary skill in the art would have been motivated to make this modification in order to enable the medium on which the recording data is stored to be searched to identify and display one or more parts in accordance with the location of mark(s) within the recording (Strub [0012]). From the above, the examiner maintains the rejection in view of Watts, Logan and Strub.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S Pub # 20190342608) in view of Logan (U.S Pub # 20020120925) and in further view of Strub (U.S Pub # 20040156616).
With regards to claim 1, Watts discloses a method comprising: 
recording, by a processing system including at least one processor, a copy of an item of media content ([0055] content may be recorded);
comparing, by the processing system, the copy of the item of media content to a stored item of media content ([0101] the media guidance application may compare the computed checksum of the first segment to a checksum value checksum); 
determining, by the processing system, that the copy of the item of media content is missing a portion of the item of media content, based on the comparing ([0101] determine that the first segment is corrupt when the computed checksum value is different from the checksum value associated with the segment), wherein the determining comprises: 
detecting, by the processing system, that a marker of the plurality of markers does not occur in the copy of the item of media content ([0045] the media guidance application may determine that the segment was corrupted (e.g., missing data due to a power outage));
retrieving, by the processing system, the portion of the item of media content that is missing ([0102] send a request for an uncorrupt copy of the media asset); 
incorporating, by the processing system, the portion of the item of media content that is missing into the copy of the item of media content ([0105] replace the corrupt first segment at the first device with the second segment in the first copy of the media asset. For example, edit the first copy to remove a corrupt segment and insert the second segment corresponding to the first segment); and 
storing, by the processing system, the copy of the item of media content, including the portion of the item of media content that is missing ([0152] first copy is stored in a memory storage of the first device).
Watts does not explicitly disclose however Logan discloses:
comparing to a stored fingerprint for the item of media content ([0083] compared to a specific fingerprint signature), wherein the stored fingerprint for the item of media content comprises a plurality of markers, wherein each marker of the plurality of markers corresponds to a segment of the item of media content ([0061] time position of markers which delimit the beginning and end positions of segments);
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts by the system of Logan to compare content media utilizing fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to use fingerprints to identify particular segments for a broadcast (Logan [0050]).
	Strub discloses:
searching, by the processing system, the copy of the item of media content for the plurality of markers ([0253] search for marks can be performed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Strub to utilize markers to search segments within content.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable the medium on which the recording data is stored to be searched to identify and display one or more parts in accordance with the location of mark(s) within the recording (Strub [0012]).
	Claims 19 and 20 correspond to claim 1 and are rejected accordingly.
With regards to claim 3, Watts does not disclose however Strub discloses:
a first marker corresponding to a start of the item of media content ([0232] start mark); 
a second marker corresponding to an end of the item of media content ([0232] end mark); and 
an intermediate marker corresponding to a segment of the item of media content occurring between the start of the item of media content and the end of the item of media content ([0232] additional marks can also indicate a characteristic of the content of the marked activity of interest).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Strub to utilize markers to search segments within content.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable the medium on which the recording data is stored to be searched to identify and display one or more parts in accordance with the location of mark(s) within the recording (Strub [0012]).
With regards to claim 5, Watts further discloses:
wherein the portion of the item of media content includes the marker of the plurality of markers that does not occur in the copy of the item of media content ([0046] in response to determining that the first segment is corrupt, may search a database listing a plurality of remote devices that have copies of the same media asset to address the corrupt segment. [0047] uncorrupt version of the first segment).
With regards to claim 6, Watts does not disclose however Logan discloses:
wherein at least some markers of the plurality of markers are detected in the copy of the item of media content based on video analytics ([0163] markers in audio and video).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts by the system of Logan to compare content media utilizing fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to use fingerprints to identify particular segments for a broadcast (Logan [0050]).
With regards to claim 7, Watts does not disclose however Logan discloses:
wherein the video analytics include identifying scene transitions within the item of media content ([0082] marks for scene changes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts by the system of Logan to compare content media utilizing fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to use fingerprints to identify particular segments for a broadcast (Logan [0050]).
With regards to claim 8, Watts does not disclose however Logan discloses:
wherein at least some markers of the plurality of markers are detected in the copy of the item of media content based on audio analytics ([0163] markers in audio and video).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts by the system of Logan to compare content media utilizing fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to use fingerprints to identify particular segments for a broadcast (Logan [0050]).
With regards to claim 9, Watts does not disclose however Logan discloses:
wherein the audio analytics include identifying scene transitions within the item of media content ([0082] marks for scene changes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts by the system of Logan to compare content media utilizing fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to use fingerprints to identify particular segments for a broadcast (Logan [0050]).
	With regards to claim 22, Watts further discloses:
wherein the portion of the item of media content that is missing comprises parts of two different segments of a plurality of segments of the item of media content ([0131] identify corrupt segments).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S Pub # 20190342608) in view of Logan (U.S Pub # 20020120925) and in further view of Strub (U.S Pub # 20040156616) and Newton (U.S Pub # 20060165374).
With regards to claim 10, Watts does not disclose however Newton discloses:
wherein at least some markers of the plurality of markers are detected in the copy of the item of media content based on user interest statistics for the item of media content ([0060] perform content analysis of received signal and markers. For example, goals may be detected by a sudden increase of spectator noise followed by a number of replays).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts, Logan and Strub by the system of Newton to detect user interest within a piece of media content.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to particular events that occur in content (Newton [0014]).
With regards to claim 11, Watts does not disclose however Newton discloses:
wherein the user interest statistics include a number of times that users replayed a segment of the item of media content ([0060] perform content analysis of received signal and markers. For example, goals may be detected by a sudden increase of spectator noise followed by a number of replays).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Newton to detect user interest within a piece of media content.
	One of ordinary skill in the art would have been motivated to make this modification in order to respond to particular events that occur in content (Newton [0014]).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S Pub # 20190342608) in view of Logan (U.S Pub # 20020120925) and in further view of Strub (U.S Pub # 20040156616) and Casagrande (U.S Pub # 20130051764).
With regards to claim 12, Watts does not disclose however Casagrande discloses:
wherein the recording is performed during a day and a time and on a channel that are predefined by a programming schedule ([0019] television programming that have a broadcast time slot).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts, Logan and Strub by the system of Casagrande to monitor regularly scheduled content programming.
	One of ordinary skill in the art would have been motivated to make this modification in order to make alterations to content that may involve starting presentation of content at a location other than the beginning of the recorded content and/or stopping presentation of content at a location other than the end of the recorded content (Casagrande [0003]).
With regards to claim 13, Watts does not disclose however Casagrande discloses:
wherein the portion of the item of media content was aired outside of the time that is predefined by the programming schedule ([0036] air time for the event may have been pushed back).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Casagrande to monitor regularly scheduled content programming.
	One of ordinary skill in the art would have been motivated to make this modification in order to make alterations to content that may involve starting presentation of content at a location other than the beginning of the recorded content and/or stopping presentation of content at a location other than the end of the recorded content (Casagrande [0003]).
With regards to claim 14, Watts does not disclose however Casagrande discloses:
wherein the item of media content is a television program for which a scheduled air time was delayed due to a prior television program running beyond a scheduled time ([0015, 0036] television program may be delayed due to previous broadcast programs overrunning their time slots).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Casagrande to monitor regularly scheduled content programming.
	One of ordinary skill in the art would have been motivated to make this modification in order to make alterations to content that may involve starting presentation of content at a location other than the beginning of the recorded content and/or stopping presentation of content at a location other than the end of the recorded content (Casagrande [0003]).
With regards to claim 15, Watts does not disclose however Casagrande discloses:
wherein the copy of the item of media content, including the portion of the item of media content that is missing, is stored on a device in a home network of a user ([0018] Such alteration may involve skipping and/or deleting one or more segments, starting presentation of content at a location other than the beginning of the recorded content, altering recording timers if the closed captioning and position information are received before recordation completes, replacing one or more commercials with alternative commercials, and so on. [0023] store it on a user presentation device).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Casagrande to monitor regularly scheduled content programming.
	One of ordinary skill in the art would have been motivated to make this modification in order to make alterations to content that may involve starting presentation of content at a location other than the beginning of the recorded content and/or stopping presentation of content at a location other than the end of the recorded content (Casagrande [0003]).
With regards to claim 16, Watts does not disclose however Casagrande discloses:
wherein the recording is performed in response to a request from the user to record the item of media content ([0014] record broadcasted content by user input directly).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts and Logan by the system of Casagrande to monitor regularly scheduled content programming.
	One of ordinary skill in the art would have been motivated to make this modification in order to make alterations to content that may involve starting presentation of content at a location other than the beginning of the recorded content and/or stopping presentation of content at a location other than the end of the recorded content (Casagrande [0003]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S Pub # 20190342608) in view of Logan (U.S Pub # 20020120925) and in further view of Strub (U.S Pub # 20040156616) and Ollikainen (U.S Pub # 20080010653).
With regards to claim 17, Watts does not disclose however Ollikainen discloses:
receiving, by the processing system, feedback from a user regarding a playback of the copy of the item of media content, including the portion of the item of media content that is missing, wherein the feedback is used to refine a technique used to generate the stored fingerprint for the item of media content ([0100-0101] if a user is about to view a segment, whose stripes have not all been store din to the memory, the user can instruct the terminal to order the missing stripes. A unique fingerprint can be issued to every unicast stripe).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts, Logan and Strub by the system of Ollikainen to fingerprint a piece of content based on a user interaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to make alterations to produce a signal in response to detecting is data is missing (Ollikainen [0036]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S Pub # 20190342608) in view of Logan (U.S Pub # 20020120925) and in further view of Strub (U.S Pub # 20040156616) and Livshits (U.S Pub # 20200344307).
With regards to claim 18, Watts further discloses:
wherein the portion of the item of media content that is missing is selected from among multiple versions of the portion of the item of media content that is missing ([0046] plurality of remote devices that have copies of the same media asset).
Livshits discloses:
wherein each version of the multiple versions is encoded at a different bitrate ([0074] encode at different bitrates).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts, Logan and Strub by the system of Livshits to have content with different bitrates
	One of ordinary skill in the art would have been motivated to make this modification in order to have content hat have different bitrates and/or resolutions (Livshits [0074]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S Pub # 20190342608) in view of Logan (U.S Pub # 20020120925) and in further view of Strub (U.S Pub # 20040156616) and Stockhammer (U.S Pub 20190349630).
	With regards to claim 21, Watts does not disclose however Stockhammer discloses:
	wherein the portion of the item of media content that is missing comprises less than an entirety of one segment of a plurality of segments of the item of media content ([0133] a portion of a first segment of media data that is missing).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Watts, Logan and Strub by the system of Stockhammer to determine any sub-portion of missing contents from media content.
	One of ordinary skill in the art would have been motivated to make this modification in order to signal missing sections of media data (Stockhammer [0023]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166